[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 166 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 167 
This is an action for personal injuries alleged to have been received by the plaintiff Lydia Pedrow through and by the negligence of the defendants. The complaint alleges the facts in detail, and prays for damages — damage to Lydia Pedrow, damage to Thomas J. Pedrow, and for doctor's bill and medicine, each separately stated — in the total sum of $1,750. The answer specifically denies the allegations of the complaint and sets up as a special defense contributory negligence.
The cause was tried by the court without a jury and plaintiffs were awarded judgment in the sum of $369.
The defendants appeal from the judgment, supporting the same by a transcript of the proceedings taken at the trial as authorized by section 953a of the Code of Civil Procedure.
The principal point is that there is no evidence which sufficiently supports the findings.
The plaintiffs, as the title indicates, are husband and wife, and, at the time the injuries herein complained of were sustained, resided in Yuba City, in Sutter County. The defendant Federoff was at said time the owner of a taxicab business in the city of Marysville and locally engaged *Page 168 
in the transportation of passengers from place to place for hire, and at the same time the defendant O'Neil was in the employ of Federoff as a taxicab driver. Yuba City is situated a mile or less from the city of Marysville, in Yuba County, the two places being divided by the Feather River, across and over which a bridge for the use and accommodation of the traveling public is maintained.
The facts as herein stated will be based largely upon the testimony of the plaintiff Lydia Pedrow.
The home of the plaintiffs, at the time the injuries were received by Lydia Pedrow, was at 143 Kiley Avenue, in Yuba City. In front of their home was an embankment, which sloped perceptibly toward the curbing directly in front of the residence.
At and before the day on which the accident occurred both plaintiffs were employed at a laundry in the city of Marysville, her duties being those understood as a "press" worker. The elder of the two daughters of the plaintiffs was, at the time Lydia Pedrow received her injuries, and had been for a period prior thereto, attending school in the city of Marysville and the younger child was then attending school at Yuba City.
Early on the morning of the twelfth day of May, 1924, Lydia Pedrow left her home in Yuba City for Marysville, for the purpose of purchasing a can of oil to be used in oiling a vacuum cleaner. She was accompanied by her two daughters and her husband, the latter going to Marysville for the purpose of resuming his daily labors at the laundry above spoken of. They arrived in Marysville shortly before 8 o'clock A.M. and, after making the purchase of the oil, she started on her return home. This was about 8 o'clock. She noticed a taxicab standing at a corner of a street in Marysville, not far distant from where she stood when she first observed the cab, and, being anxious to get back to her home as soon as possible because of the fact that her younger daughter was required to report at school in Yuba City at the hour of 8:30 A.M., she sent one of the girls to the taxi driver to inquire what his charge would be to convey the three to Yuba City. The charge for the service being satisfactory, she and the two girls entered the cab and were driven to Yuba City and directly to their home. The cab was stopped in front of her residence, the door *Page 169 
was opened (she stated by the driver), the two children alighted, and, as she was in the act of leaving the cab, her left foot on the running-board and the right still inside the cab — her body half in and half out of the cab, as she explained it — the machine suddenly started, or, as she several times described it, started to roll down the embankment, or, as she also once described it, the cab made a movement in the nature of a "jerk," and she was by said jerk or movement thrown to the ground. The driver, one O'Neil, without assisting or offering to assist her to her feet, immediately started away and was soon out of her sight. She stated that she was unable, unaided, to get on her feet, but, after some effort, finally succeeded in getting into her house and on to a couch by crawling on her hands and knees. On getting into the house she began to realize that her left knee had been injured, as she was suffering much pain in the region of the knee-cap. She remained on the couch, unable to use her left leg, until her husband returned from his work in the late afternoon, when he sent for a physician, who called at the house, examined the injured limb, found a bruise on the knee, which was swollen, and some fluid in the joint. He administered temporary treatment of the injured limb for the purpose of alleviating the suffering of Mrs. Pedrow, as far as thus it could be done under the circumstances. On the following morning the doctor caused the patient to be conveyed to his office, where he took an X-ray plate of the injured knee. The doctor, by the aid of the X-ray plate, discovered a "possible fracture of the upper end of one of the small bones of the left leg" (the "tibia," as technically the doctor described the bone), "with an injury to the knee joint sufficient to cause a slight amount of fluid in there. I took her home," proceeded the doctor, "and put a cast on her leg and thigh, immobilized the knee. . . . I think she had the cast on for three or four weeks." The doctor stated that the main injury to the leg was what is called an "impacted fracture," further explaining that "an impacted fracture is not a bone broken off but just mashed in." He stated that it would be difficult in such a case to venture a definite prognosis as to the length of time in the future during which the patient would suffer pain from the injuries she had received. *Page 170 
After the limb was put in a cast, as above explained, Mrs. Pedrow was able to go about on crutches. From the time she was injured until the time she dispensed with the use of the crutches a period of about six weeks was covered.
Both plaintiffs testified that, for several weeks after Mrs. Pedrow was hurt, the husband was compelled to perform the household duties of their home. These he would attend to in the early morning before going to work and in the evening on returning from work. The elder daughter was required to remain home from school to assist her mother until the latter's injured limb was removed from the cast. Mrs. Pedrow testified that she had suffered more or less pain from the injuries from the time she received them down to the time of the trial, a period of over five months from the time she was hurt. Particularly, in damp weather, she said, was the pain noticeable. She received as compensation for her work at the laundry, when employed, the sum of $19.50 per week.
The explanation by Mrs. Pedrow of the manner in which she fell or was thrown to the ground was in part corroborated by her daughter (the elder of the two) and a Mrs. Mack, a neighbor, whose house was next to that of the Pedrows. Mrs. Mack stated that she was out on her porch engaged in sweeping when the cab stopped in front of the Pedrow home. The Pedrow children first alighted from the cab, and then, as Mrs. Pedrow was attempting to do likewise, one foot being on the running-board and the other on the inside of the car, and her body being "half in and half out" of the car, the cab made a sudden move, throwing Mrs. Pedrow to the ground. She stated that the driver was in his seat in the cab when it made the move.
The testimony of the driver of the cab, O'Neil, was directly contradictory to the testimony of Mrs. Pedrow as to the manner in which she fell to the ground and was to the effect that the cab was standing perfectly still when Mrs. Pedrow left the car and in doing so fell to the ground. O'Neil testified that the moment that he reached a point directly in front of the Pedrow home, he stopped the motor and that the car did not move, nor was it moved after he stopped it and until he started on his return to Marysville. He stated that Mrs. Pedrow fell after her feet struck the *Page 171 
ground, there being there at the time "a lot of rubbish," etc., into which she stepped. He said that he assisted Mrs. Pedrow to her feet and that she thereupon went into the house without apparent difficulty or inconvenience. Another witness, a lady then living near the Pedrow home, stated that she saw Mrs. Pedrow leave the cab and that the car did not move nor was it moved while she (Mrs. Pedrow) was in the act of getting out of the machine. That witness further testified that the driver of the cab assisted Mrs. Pedrow to her feet and that she (Mrs. Pedrow) walked into her house, but was supported by her two children. And as to how Mrs. Pedrow got into the house after she was hurt, her testimony and that of her elder daughter are not altogether in harmony.
Certain witnesses for the defense testified that Mrs. Pedrow, prior to bringing this action, and shortly after the accident, made certain statements as to the manner in which the accident occurred which, if true, would be inconsistent with her testimony given at the trial. This impeaching testimony, however, she contradicted, positively declaring it to be a fabrication.
[1] It will not be disputed that if, as Mrs. Pedrow testified, the cab made a sudden jerk or lurch or moved while the driver was still in his seat at the wheel and she, exercising due care when in the act of leaving the cab, was thrown to the ground and received the injuries by reason of such moving or lurching of the cab, then, manifestly, the court, believing her story, was legally authorized to find that the proximate cause of her injuries was the negligence of defendant and, consequently, not due to negligence on her part. [2] It is to be conceded that, upon the face of the record, there is a conflict in the evidence upon the question of how the accident resulting in the injuries happened, but it is a substantial conflict. In such a situation as to the evidence, this court, as is well understood, is without legal right to interfere with the verdict, so far as is concerned the evidentiary phase of the case. [3] It is only where, upon its face, the evidence from which findings necessary to uphold the judgment have been drawn is so weak and unsatisfactory as to justify the conclusion that it, as a matter of law, affords no support to such findings, or is inherently improbable, and, therefore, unbelievable *Page 172 
upon its face, may a court of review set aside the findings, and, as stated, this we cannot say as to the evidence upon which the findings in this case are founded. [4] The rule that a court of appeal is bound by the decision of the trial court upon the facts where the evidence is in substantial conflict upon such facts applies as well where such conflict arises in the testimony given by the witnesses for the party victorious in the trial as where the conflict arises between the testimony given by the witnesses of one of the parties and that given by the witnesses testifying for the opposing party. [5] It is suggested, however, that Mrs. Pedrow's own testimony was not only shown to be false in part, but that the court, in deciding the case, in effect so stated. This has reference to her declaration that she had worked for the laundry in Marysville for a period of two or three years prior to the time when she was hurt, and also that she was unable to return to her employment for about three or four weeks after she was injured, and then resumed her work while on crutches, whereas, the proprietor of the laundry, testifying from his time-book in which a record of the days, weeks, or months during which his employees worked at the establishment was kept, stated that, about two years prior to the day she was hurt, both Mrs. Pedrow and her husband worked for him in his laundry, but that they left the laundry and were gone about two years; that they returned after that period of time and were re-employed by him and put to work in the laundry in the latter part of April, 1924; that, within a few days after she was injured, she returned to her work. With the integrity of her testimony thus shaken, it was still with the trial court to determine whether her testimony as to the manner in which she received her injuries was true or false. The doctrine that "a witness false in one part of his testimony is to be distrusted in others" (Code Civ. Proc., sec. 2061, subd. 3) is a rule designed for the guidance of the triers of the questions of fact at nisi prius in passing upon and determining the credibility of a witness whose testimony they may find has been in part false. "The rule merely means that where the witness is found to have sworn falsely in a certain material part of his testimony, his entire testimony may for that reason be rejected. But no one will attempt to challenge the right of a jury or a judge, trying the facts, *Page 173 
to believe and credit certain parts of the testimony of a witness who has been shown to have sworn falsely as to certain other material parts thereof. The rule is in any event one which cannot be invoked in a court of appeal on a review of the facts." (Brandt v. Krogh, 14 Cal. App. 39, 48 [111 P. 275];Robinson v. Robinson, 159 Cal. 203 [113 P. 155].)
[6] We cannot say that the judgment is excessive. The doctor testified that for the professional services rendered Mrs. Pedrow by him his fee amounted to $60, and it was shown that the plaintiffs paid $9 for medicines to be used and which were used in the treatment of Mrs. Pedrow's injuries. The court, in deciding the case, stated that it "will allow $369.00 damages — that includes the doctor's bill and medicine," and, as seen, rendered and caused to be entered judgment in accord therewith. There is thus left the sum of $300 to plaintiffs for damages as in compensation for the damage actually sustained. That sum appears to constitute a reasonable admeasurement, in terms of money, of the damages which will at least approximately compensate plaintiffs for the injuries and the consequences to them following therefrom. There was the loss of wages for several weeks, also the pain and suffering Mrs. Pedrow endured when the injuries were still fresh and at the time of the trial, which took place something over five months after the accident happened, and possible future suffering. [7] It is, of course, always difficult in cases of this character to fix the amount which should be allowed for the element of pain and suffering, present and future, but unless it can justly be said, as a matter of law, that the damages awarded by the verdict or the judgment "are so far disproportionate to any compensation reasonably warranted by the facts as to shock the sense of justice and raise the presumption that they are the result of passion or prejudice, rather than of honest and sober judgment," interference with the verdict or the judgment by a court of review is forbidden. (8 Cal. Jur., sec. 88, p. 834, and cases named in the footnote.) As before indicated, under the state of the record as to the evidence in this case, we cannot so hold here.
The defendant complains of the action of the court in excluding from the courtroom during the progress of the trial *Page 174 
the defendants W.R. Federoff and J.W. O'Neil. [8] On the opening of the case, counsel for defendants stated: "For the reason that there is a conflict of evidence we would like the witnesses to testify out of each other's hearing." The record then shows the following in parentheses: "At this time the witnesses are excluded from the courtroom." While the defendants were putting on their case the following occurred, as the record shows: "Mr. Connelly (attorney for defendants) — I see that one of the defendants was excluded with the rest of the other witnesses. (J.W. O'Neil is called into the room.)"
The record does not show that, in making the order excluding the witnesses, each of the latter was first called by name and thereupon directed by the court to remain outside the courtroom while the trial was going on and until called to testify, and it is, therefore, to be assumed that O'Neil was not specially commanded to depart from and remain outside the courtroom until required to give his testimony, and, of course, being a party to the action, was not, and could not have been so intended to be, subject to the order of exclusion. Counsel for defendants better than the judge knew who O'Neil was — whether he was the defendant O'Neil or only a witness having no interest in the case other than as a witness — and, knowing that a party to an action is entitled to remain in the court during the trial of such action and aid in and observe the progress thereof (Chester v.Bower, 55 Cal. 46, 48), it was his duty to protect the right of O'Neil in that respect by calling the attention of the court to the fact that he (O'Neil) was a party to the suit. Having failed to take that course, counsel can blame no one but himself for the act of O'Neil in absenting himself from the courtroom under the mistaken belief that the order of expulsion included him. But, aside from these considerations, it is clear, from the record, that defendants suffered no prejudice from O'Neil's absence from the courtroom while the trial was in progress, as (so the record would indicate) his absence was not discovered, or at least it was not suggested, until the plaintiffs had rested their case and the defendants were about to introduce their defense. Evidently counsel for defendants had found no use for O'Neil's presence while the plaintiffs were introducing their proofs or when their witnesses were undergoing *Page 175 
cross-examination by him, otherwise, undoubtedly, counsel would have called for O'Neil.
When counsel for plaintiffs were about to take up the cross-examination of the defendant O'Neil, the court interrupted, addressing the defendant Federoff and one Winship, the latter, a witness for plaintiffs, having already testified, and saying: "Stop your talking back there, Gentlemen. Don't look at me that way. Leave the room." Thereupon, so the record states, Mr. Federoff and Mr. Winship left the room. The defendants assign the action of the court in thus ordering Federoff to leave the courtroom as misconduct prejudicial to the rights of the defendants. It is to be presumed that, when the court ordered the parties named to "stop talking," the latter were speaking in a tone of voice sufficiently audible to disturb the proceedings.[9] A court has the right — indeed, it is its duty — to maintain decorum in the courtroom when a trial or other judicial proceeding is under way therein, and, of course, may to that end require all present to remain orderly and quiet, and in ordering the individuals named not to carry on a conversation in the courtroom while the trial was in progress, the judge did nothing more than what it was his duty to do to preserve proper demeanor on the part of those in attendance upon the trial and thus the dignity with which trials and proceedings in courts of justice should always be conducted. It is not, however, pointed out by counsel how or in what way, if at all, the defendants were prejudiced by the action of the court in ordering and requiring Federoff to depart from the courtroom, and, from the record itself, as it is presented here, we cannot say that prejudice to defendants followed from the circumstance. Federoff was not present when the accident occurred, so he could have been of no assistance to his attorney in the latter's examination and cross-examination of the witnesses as to that matter. He was later called into the courtroom and testified to statements alleged to have been made by Mrs. Pedrow after the accident inconsistent with her testimony as to how it happened. Besides, there was no jury to be prejudiced by the action of the court, if, indeed, such a circumstance would or might have the effect of causing prejudice to arise in the minds of the intelligent and fairminded men and women of whom it is to be presumed trial *Page 176 
juries are usually constituted, nor is it made to appear that the judge's decision was affected thereby. To the contrary, the record shows that the judge was scrupulously careful in weighing the testimony and reaching a conclusion therefrom, for he did not base his decision entirely on the testimony of Mrs. Pedrow. He declared that, but for testimony given for plaintiffs by other witnesses than Mrs. Pedrow herself, he would be disposed to order judgment against plaintiffs. He stated this in deciding the case, saying that it was his opinion that the plaintiffs tried to "squeeze the damages up" by testifying that Mrs. Pedrow was forced to remain from her employment for a longer period than the real truth disclosed. He based said opinion upon the testimony of the proprietor of the laundry at which she had been, and at the time she was injured was, employed to the effect that she returned to her labors some two weeks prior to the time at which both plaintiffs testified that she resumed her work there.
There are some other criticisms of the record, but in these, as in other assignments to which attention has herein been given, there is no substantial merit.
The judgment is affirmed.
Plummer, J., and Finch, P.J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on April 17, 1926, and the following opinion then rendered thereon: